DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/18/2019 and 8/28/2019 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “occlusive member” introduced in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-8, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 7-8 each recites the limitation "the tip member".  There is insufficient antecedent basis for this limitation in the claim.  This office action reflects the assumption that applicant intended "the tip member" to be "the elongated tip”.  Appropriate correction is required.  
Regarding claim 12, the phrase "The delivery system of claim 16" renders the claim(s) indefinite because claim 16 fails to introduce “a detachment shaft” and “a delivery shaft”, thereby rendering the scope of the claim(s) unascertainable.  This office action reflects the assumption that applicant intended "The delivery system of claim 16" to be "The delivery system of claim 1”.  Appropriate correction is required.  
Regarding claim 20, the phrase "a second fluid into the inflation cavity such that it combines with the second fluid" renders the claim(s) indefinite because the claim has the second fluid combining somehow with itself, thereby rendering the scope of the claim(s) unascertainable.  This office action reflects the assumption that applicant 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (US 5,002,556).
Ishida discloses (see Fig. 6) a releasable balloon instrument system comprising the following claim limitations:
(claim 1) an inflation shaft having a first lumen (4, Fig. 6 (i.e. wider lumen)), a second lumen (4a, Fig. 6 (i.e. narrower lumen)) and a distal end region (at 4a, Fig. 6), the distal end region including an elongated tip (also at 4a, as shown in Fig. 6); a detachment shaft (3, Fig. 6) extending along a portion of the inflation shaft (as shown in Fig. 6); a delivery shaft (2, Fig. 6) having a proximal end region, a distal end region and a lumen extending therein (as shown in Fig. 6); and an occlusive member (5, Fig. 6) positioned within at least a portion of the lumen of the delivery shaft (2) (as shown in Fig. 6); wherein the occlusive member (5) is configured to (i.e. capable of) expand and seal the opening of a left atrial appendage (interpreted as intended use and/or a functional language statement wherein occlusive device 5 is fully capable of use within a LAA if one 
(claim 7) wherein the occlusive member (5) includes a valve (5a, Fig. 6), and wherein a portion of the tip member (region at 4a) is releasably engaged with a portion of the valve (as shown in Fig. 6; col. 3, lines 56-59; col. 5, lines 47-57);
(claim 8) wherein the tip member (region at 4a) is configured to (i.e. capable of) extend through the valve (5a) and into an inflation cavity of the occlusive member (5) (as shown in Fig. 6; col. 3, lines 56-59; col. 5, lines 47-57);
(claim 9) wherein the inflation shaft (4) is configured to (i.e. capable of) translate relative to the occlusive member (5) such that the first lumen, the second lumen or both the first lumen and second lumen are in fluid communication with an inflation cavity of the occlusive member (5) (as shown in Fig. 6; col. 3, lines 56-59; col. 5, lines 47-57);
(claim 10) wherein the first lumen (wide lumen within 4) is configured to (i.e. capable of) permit a first fluid to be injected into the inflation cavity of the occlusive member (5) and wherein the second lumen (narrow lumen within 4a) is configured to (i.e. capable of) permit a second fluid to be injected into the inflation cavity of the occlusive member (5), and wherein the first fluid is configured to (i.e. capable of) combine with the second fluid (interpreted as intended use and/or a functional language statement wherein lumens of inner tube 4 are fully capable of having two or more fluids injected therethrough to 
(claim 11) wherein the first fluid includes blood and wherein the second fluid includes fibrin (as claim 11 depends from claim 10, the language remains interpreted as intended use and/or a functional language statement wherein the first and second fluids are fully capable of being blood and fibrin if one so desires);
(claim 12) wherein both the inflation shaft (4) and the detachment shaft (3) extend within a portion of the lumen of the delivery shaft (2) (as shown in Fig. 6);
(claim 13) wherein the detachment shaft (3) includes a lumen extending therein and wherein the inflation shaft (4) extends within a portion of the lumen of the detachment shaft (3) (as shown in Fig. 6); and
(claim 14) wherein the detachment shaft (3) is configured to (i.e. capable of) contact a distal end region (5a) of the occlusive member (5) while the inflation shaft (4) is removed from the occlusive member (5) (as shown in Fig. 6; col. 3, lines 56-59; col. 5, lines 47-57; region 5a interpreted as being the occlusive device 5 end being referenced as distal to the patient).

Claim(s) 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Squire et al. (US 2016/0228126).
Squire discloses (see Figs. 1, 2A and 4B) a vascular occlusion system (10, Fig. 1) comprising the following claim limitations:

(claim 15) an inflation shaft (12, Figs. 1, 2A and 4B) having a first lumen (33, Figs. 2A and 4B), a second lumen (31/35, Figs. 2A and 4B) and a distal end region (i.e. distal region at balloon 25 shown in Fig. 4B), the distal end region including an elongated tip (i.e. tip housing GW lumen 33 and bonded to balloon 25 at regions 30, as shown in Fig. 4B); and an expandable balloon (25, Figs. 1, 2A and 4B) coupled to the inflation shaft (12) (as shown in Figs. 1, 2A and 4B), wherein the balloon (25) includes an inner expansion cavity (as shown in Fig. 4B), wherein the inflation shaft (12) is configured to (i.e. capable of) inject a first material into the expansion cavity ([0081]; [0090]; [0113]-[0117]; lumens 31/35 of shaft 12 expressly capable of injecting a first fluid into the cavity of balloon 25, as shown in Fig. 4B); wherein the inflation shaft (12) is configured to (i.e. capable of) inject a second material into the expansion cavity ([0081]; [0090]; [0113]-[0117]; lumens 31/35 of shaft 12 expressly capable of injecting a second fluid into the cavity of balloon 25, as shown in Fig. 4B); wherein the first material combines with the second material within the expansion cavity to form a semi-solid material, and wherein the semi-solid material is configured to (i.e. capable of) expand the balloon (25) within the opening of the left atrial appendage (as shown in Fig. 4B; [0081]; [0090]; [0113]-[0117]; mixed materials expressly may form foam, semi-solid gels, and the like; the balloon if fully capable of being expanded within an opening of the LAA if one so desires (i.e. interpreted as an intended use and/or functional language statement));
(claim 16) wherein the first lumen (33, Figs. 2A and 4B) is radially offset from the second lumen (31/35, Figs. 2A and 4B) (as shown in Figs. 2A and 4B);
(claim 17) wherein the inflation shaft (12) includes a central longitudinal axis, and wherein the elongated tip (i.e. distal tip of shaft 12 disposed adjacent 30, as shown in Fig. 4B) is radially offset relative to the longitudinal axis (as shown in Fig. 4B; elongated tip housing GW lumen 33 expressly shown radially offset from the longitudinal axis); and
(claim 18) wherein the first material includes blood and wherein the second material includes fibrin (as claim 18 depends from claim 15, the language remains interpreted as intended use and/or a functional language statement wherein the inflation shaft is configured to (i.e. capable of) inject first and second material wherein the materials are fully capable of being blood and fibrin if one so desires).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida as applied to claim 1 above, and further in view of Squire et al. (US 2016/0228126).
Ishida, as applied above, discloses a releasable balloon instrument system comprising all the limitations of the claim except for wherein the first lumen is radially offset from the second lumen, wherein the inflation shaft includes a central longitudinal axis, and wherein the elongated tip is radially offset relative to the longitudinal axis, wherein a portion of the tip member includes a circular cross-sectional shape, and wherein the distal end region of the inflation shaft has a first aperture aligned with the first lumen and a second aperture aligned with the second lumen, and wherein the first aperture is positioned distal to the second aperture.  However, Squire teaches (see Figs. 2A and 4B) a similar vascular occlusion system comprising the first lumen (33, .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Squire as applied to claim 15 above, and further in view of Gillespie, Jr. et al. (US 2010/0222802).
Squire, as applied above, discloses a vascular occlusion system comprising all the limitations of the claim except for the semi-solid material being designed to biodegrade over a time period.  However, Gillespie, Jr. teaches an inflatable implant system comprising an injected semi-solid material being designed to biodegrade over a time period ([0011]; [0236]; [0454]-[0461]) in order to beneficially disperse/elute a desired drug and/or have a predetermined dwell time after which the device is automatically voided and advantageously eliminates the need of a removal procedure ([0011]; [0236]; [0454]-[0461]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Squire to have the injected semi-solid material being designed to biodegrade over a time period in order to beneficially disperse/elute a desired drug and/or have a predetermined dwell time after which the device is automatically voided and advantageously eliminates the need of a removal procedure, as taught by Gillespie, Jr.

Allowable Subject Matter
Claim 20 contains allowable subject matter, but remains subject to the 112 rejection set forth above which must be resolved before claim 20 is allowable.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Wang et al. (US 6,136,258) teaching an elongated inflation shaft having a plurality of offset lumens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771